THIRD AMENDMENT TO MANAGEMENT AND SERVICES AGREEMENT THIS THIRD AMENDMENT TO MANAGEMENT AND SERVICES AGREEMENT (the “Third Amendment”) is made this1st day of October, 2008, and amends that certain Management and Services Agreement dated as of August 7, 2003, (the “Agreement”) by and between MORRIS COMMUNICATIONS COMPANY, LLC, a Georgia limited liability company (“Morris Communications”), MSTAR SOLUTIONS, LLC, a Georgia limited liability company (“MSTAR Solutions”) and MORRIS PUBLISHING GROUP, LLC, a Georgia limited liability company (“Morris Publishing”), as amended by that certain First Amendment to Management Services Agreement dated February 24, 2005, (the “First Amendment”), as further amended by that certain Second Amendment to Management Services Agreement dated May 16, 2008, (the “Second Amendment”). All capitalized terms used in this Third Amendment and not otherwise defined in this Third Amendment shall have the meanings set forth in the Agreement. W
